DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-13, drawn to a device for facilitating placement of a central line in a patient.
Group II claims 1, 14-18 drawn to method for using the device of claim 1. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I and II lack unity of invention because even though the inventions of these groups require the technical feature of a device for facilitating placement of a central line in a patient as claimed in claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Miraki (U.S. patent no 5827202) further in view of Belson (U.S. PG publication 20160015943).  Specifically, Miraki in view of Belson teaches that a device for facilitating placement of a central line in a patient as claimed in claim 1 is known in the art and specifically discloses the structure claimed in claim 1. 
Miraki discloses a device (figure 7, item 210) for facilitating placement of a central line in a patient (Examiner notes “for facilitating placement of a central line in a patient” is an intended use 
[AltContent: textbox (Channel)][AltContent: ][AltContent: ][AltContent: arrow][AltContent: ][AltContent: textbox (Proximal end)][AltContent: textbox (Central portion)][AltContent: connector]
    PNG
    media_image1.png
    319
    339
    media_image1.png
    Greyscale

a housing (see entire structure of figure 8 not including item 224, 244, and 236) having proximal (see figure 8 above) and distal ends (see figure 8 above) and a central portion (see figure 8 above) therebetween (see figure 8), said housing having an upper portion (see figure 8 above where the top of the housing is construed as the upper portion) and a lower portion (see figure 8 above wherein the bottom of the housing is construed as the lower portion); 
a handgrip (figure 8 wherein the surface of item 244 forms a handgrip; see figure 1 of Miraki which is referenced for example purposes only to show that the handgrip of figure 8 would function to allow a user to grip the device as the surface of item 244 could be gripped due to its size and shape) provided on a proximal end of the housing (see figure 8), said handgrip having at least one of a channel and a through hole (see item 244 of the handgrip which forms a channel as indicated above) extending from the proximal end to the central portion (see figure 8 wherein the channel extends from the 
a feeder tip receiver (see figure 8 above wherein the proximal opening of the channel 254 of item 244 is construed as a feeder tip receiver as it receives a portion of item 214) provided on a proximal end of the handgrip (see figure 8) in communication with the channel or through hole in said handgrip (see figure 7 wherein the feeder tip receiver is in communication with the channel via item 214 as shown in figure 7); 
a stabilizer (figure 8, item 236; Examiner notes item 236 is being construed as a stabilizer since the user can grasp portion 236 to help stabilize the device as supported by figure 1 of Miraki) provided on a lower portion of said housing (see figure 7 and 8); 
a connector (figure 8, item 224) provided on a distal end of the housing (see figure 8), said connector having a mounting portion (portion of item 224 that engages with item 216) for attachment to a needle hub (Examiner notes “for attachment to a needle hub” is an intended use limitation and since the connector has a mounting portion that can be attached to item 216, it is fully capable of being able to be attached to a needle hub of complimentary size), said connector having a lumen (see figure 8, item 222; column 7, line 49) aligned with the channel or through hole in said handgrip (see figure 7 and 8); and 
a wire slide platform (figure 7, item 228) provided on the central portion of the housing (see figure 8).
Miraki fails to disclose that the connector is a luer slip tip.
Belson teaches a connector (figure 1, item 16) that is a luer slip tip (paragraph [0016]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the connector of Miraki to be a luer slip tip, as 
Lack of unity of invention may be directly evident “a priori,” that is, before considering the claims in relation to any prior art, or may only become apparent “a posteriori,” that is, after taking the prior art into consideration. For example, independent claims to A +X, + Y, X + Y can be said to lack unity a priori as there is no subject matter common to all claims. In the case of independent claims to A + X and A + Y, unity of invention is present a priori as A is common to both claims. However, if it can be established that A is known, there is lack of unity a posteriori, since A (be it a single feature or a group of features) is not a technical feature that defines a contribution over the prior art.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner 
A telephone call was made to Jonathan Feuchtwang on 2/28/2022 to discuss the above restriction requirement, but did not result in an oral election being made. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.